Exhibit 10.3

 

EARTHLINK, INC.
EQUITY PLAN FOR NON-EMPLOYEE DIRECTORS

(as amended effective May 8, 2008)

 

Restricted Stock Unit Agreement

 

No. of Restricted Stock

Units Awarded Hereunder:

 

THIS RESTRICTED STOCK UNIT AGREEMENT (this “Agreement”) dated as of the       
day of          , 20    , between EarthLink, Inc., a Delaware corporation (the
“Company”), and                      (the “Participant”) is made pursuant and
subject to the provisions of the Company’s Equity Plan for Non-Employee
Directors (as amended effective May 8, 2008) (the “Plan”), a copy of which is
attached hereto.  All terms used herein that are defined in the Plan have the
same meaning given them in the Plan.

 


1.                                        AWARD OF UNITS.  PURSUANT TO THE PLAN,
THE COMPANY, ON                    , 20     (THE “DATE OF AWARD”), AWARDED TO
THE PARTICIPANT            RESTRICTED STOCK UNITS, EACH RESTRICTED STOCK UNIT
CORRESPONDING TO ONE SHARE OF THE COMPANY’S $0.01 PAR VALUE COMMON STOCK (THIS
“AWARD”).  SUBJECT TO THE TERMS AND CONDITIONS OF THE PLAN, EACH RESTRICTED
STOCK UNIT REPRESENTS AN UNSECURED PROMISE OF THE COMPANY TO DELIVER, AND THE
RIGHT OF THE PARTICIPANT TO RECEIVE, ONE SHARE OF THE $0.01 PAR VALUE COMMON
STOCK OF THE COMPANY (THE “COMMON STOCK”) AT THE TIME AND ON THE TERMS AND
CONDITIONS SET FORTH HEREIN.  AS A HOLDER OF RESTRICTED STOCK UNITS, THE
PARTICIPANT HAS ONLY THE RIGHTS OF A GENERAL UNSECURED CREDITOR OF THE COMPANY.


 


2.                                        TERMS AND CONDITIONS.  THIS AWARD IS
SUBJECT TO THE FOLLOWING TERMS AND CONDITIONS:


 


(A)                                  EXPIRATION DATE.  THIS AWARD SHALL EXPIRE
AT 11:59 P.M. ON                ,         (THE “EXPIRATION DATE”).


 


(B)                                 VESTING OF AWARD.


 


(I)                                     IN GENERAL.  EXCEPT AS OTHERWISE
PROVIDED BELOW, ONE HUNDRED PERCENT (100%) OF THE OUTSTANDING RESTRICTED STOCK
UNITS SHALL BECOME NONFORFEITABLE AND PAYABLE ON THE FIRST ANNUAL ANNIVERSARY OF
THE DATE OF AWARD, PROVIDED THE PARTICIPANT IS STILL SERVING AS A NON-EMPLOYEE
DIRECTOR AT SUCH TIME.


 


(II)                                  CHANGE IN CONTROL.  OUTSTANDING RESTRICTED
STOCK UNITS THAT ARE NOT THEN NONFORFEITABLE AND PAYABLE SHALL BECOME
NONFORFEITABLE AND PAYABLE IMMEDIATELY BEFORE THE CONSUMMATION OF A CHANGE IN
CONTROL, PROVIDED THE PARTICIPANT IS STILL SERVING AS A NON-EMPLOYEE DIRECTOR AT
SUCH TIME.


 


(III)                               VESTING DATE.  OUTSTANDING RESTRICTED STOCK
UNITS SHALL BE FORFEITABLE UNTIL THEY BECOME NONFORFEITABLE AND PAYABLE AS
DESCRIBED ABOVE.  THE DATE UPON

 

--------------------------------------------------------------------------------


 


WHICH RESTRICTED STOCK UNITS BECOME NONFORFEITABLE AND PAYABLE SHALL BE REFERRED
TO AS THE “VESTING DATE” WITH RESPECT TO SUCH NUMBER OF RESTRICTED STOCK UNITS.


 


(C)                                SETTLEMENT OF AWARD.  SUBJECT TO THE TERMS OF
THIS SECTION 2 AND SECTION 3 BELOW AND EXCEPT TO THE EXTENT THE PARTICIPANT
DEFERS RECEIPT OF SUCH SHARES OF COMMON STOCK PURSUANT TO SECTION 9 BELOW, THE
COMPANY SHALL ISSUE TO THE PARTICIPANT ONE SHARE OF COMMON STOCK FOR EACH
RESTRICTED STOCK UNIT THAT BECOMES NONFORFEITABLE AND PAYABLE UNDER
SECTION 2(B) ABOVE AND SHALL DELIVER TO THE PARTICIPANT CERTIFICATES
REPRESENTING SUCH SHARES AS SOON AS PRACTICABLE AFTER THE VESTING DATE.  AS A
CONDITION TO THE SETTLEMENT OF THE AWARD, THE PARTICIPANT SHALL BE REQUIRED TO
PAY ANY REQUIRED WITHHOLDING TAXES ATTRIBUTABLE TO THE AWARD IN CASH OR CASH
EQUIVALENT ACCEPTABLE TO THE BOARD.  THE COMPANY MAY ALLOW THE PARTICIPANT TO
SATISFY ANY SUCH APPLICABLE WITHHOLDING TAXES (I) BY ALLOWING THE PARTICIPANT TO
DELIVER SHARES OF COMMON STOCK THAT THE PARTICIPANT ALREADY OWNS AND, IF
NECESSARY TO AVOID ADVERSE ACCOUNTING CONSEQUENCES, HAS HELD FOR AT LEAST SIX
MONTHS VALUED AT THEIR FAIR MARKET VALUE BY A “NET” SETTLEMENT PROCEDURE ON THE
DAY PRECEDING SUCH DATE (BUT ONLY FOR THE MINIMUM REQUIRED WITHHOLDING),
(II) THROUGH A CASHLESS EXERCISE THROUGH A BROKER, (III) BY SUCH OTHER MEDIUM OF
PAYMENT AS THE COMPANY SHALL AUTHORIZE, OR (IV) BY ANY COMBINATION OF THE
ALLOWABLE METHODS OF PAYMENT SET FORTH HEREIN.


 


3.                                        TERMINATION OF AWARD.  OUTSTANDING
RESTRICTED STOCK UNITS THAT HAVE NOT BECOME NONFORFEITABLE AND PAYABLE PRIOR TO
THE EXPIRATION DATE SHALL EXPIRE AND MAY NOT BECOME NONFORFEITABLE AND PAYABLE
AFTER SUCH TIME.  ADDITIONALLY, ANY RESTRICTED STOCK UNITS THAT HAVE NOT BECOME
NONFORFEITABLE AND PAYABLE ON OR BEFORE THE TERMINATION OF THE PARTICIPANT’S
SERVICE AS A DIRECTOR OF THE COMPANY SHALL EXPIRE AND MAY NOT BECOME
NONFORFEITABLE AND PAYABLE AFTER SUCH TIME.


 


4.                                        SHAREHOLDER RIGHTS.  THE PARTICIPANT
SHALL NOT HAVE ANY RIGHTS AS A SHAREHOLDER WITH RESPECT TO SHARES OF COMMON
STOCK SUBJECT TO ANY RESTRICTED STOCK UNITS UNTIL ISSUANCE OF THE CERTIFICATES
REPRESENTING SUCH SHARES OF COMMON STOCK.  THE COMPANY MAY INCLUDE ON ANY
CERTIFICATES REPRESENTING SHARES OF COMMON STOCK ISSUED PURSUANT TO THIS AWARD
SUCH LEGENDS REFERRING TO ANY REPRESENTATIONS, RESTRICTIONS OR ANY OTHER
APPLICABLE STATEMENTS AS THE COMPANY, IN ITS DISCRETION, SHALL DEEM APPROPRIATE.


 


5.                                        NONTRANSFERABILITY.  EXCEPT AS
DESCRIBED BELOW, THIS AWARD IS NONTRANSFERABLE EXCEPT BY WILL OR THE LAWS OF
DESCENT AND DISTRIBUTION.  IF THIS AWARD IS TRANSFERRED BY WILL OR THE LAWS OF
DESCENT AND DISTRIBUTION, THE AWARD MUST BE TRANSFERRED IN ITS ENTIRETY TO THE
SAME PERSON OR PERSONS OR ENTITY OR ENTITIES.  NOTWITHSTANDING THE FOREGOING,
THE PARTICIPANT, AT ANY TIME PRIOR TO THE PARTICIPANT’S DEATH, MAY TRANSFER ALL
OR ANY PORTION OF THIS AWARD TO A PERMITTED TRANSFEREE.  IN THAT EVENT, THE
PERMITTED TRANSFEREE WILL BE ENTITLED TO ALL THE RIGHTS OF THE PARTICIPANT WITH
RESPECT TO THE TRANSFERRED AWARD (EXCEPT THAT SUCH PERMITTED TRANSFEREE MAY NOT
ASSIGN THE AWARD OTHER THAN BY WILL OR THE LAWS OF DESCENT AND DISTRIBUTION),
AND SUCH PORTION OF THE AWARD SHALL CONTINUE TO BE SUBJECT TO ALL OF THE TERMS,
CONDITIONS AND RESTRICTIONS APPLICABLE TO THE AWARD AS SET FORTH HEREIN AND IN
THE PLAN IMMEDIATELY PRIOR TO THE EFFECTIVE DATE OF THE TRANSFER.  ANY SUCH
TRANSFER WILL BE PERMITTED ONLY IF (I) THE PARTICIPANT DOES NOT RECEIVE ANY
CONSIDERATION FOR THE TRANSFER AND (II) THE BOARD EXPRESSLY APPROVES THE
TRANSFER.  ANY SUCH TRANSFER SHALL BE EVIDENCED BY AN APPROPRIATE WRITTEN
DOCUMENT THAT THE PARTICIPANT EXECUTES AND THE PARTICIPANT SHALL DELIVER A COPY
THEREOF TO THE BOARD ON OR PRIOR TO THE EFFECTIVE DATE OF THE

 

2

--------------------------------------------------------------------------------


 


TRANSFER.  NO RIGHT OR INTEREST OF THE PARTICIPANT IN THIS AWARD SHALL BE LIABLE
FOR, OR SUBJECT TO, ANY LIEN, LIABILITY OR OBLIGATION OF THE PARTICIPANT.


 


6.                                        REPRESENTATION.  IN CONNECTION WITH
THE ACQUISITION OF THIS AWARD, THE PARTICIPANT REPRESENTS AND WARRANTS THAT IT
IS THE PARTICIPANT’S INTENT TO CONTINUE TO SERVE AS A DIRECTOR OF THE COMPANY
FOR THE REMAINDER OF PARTICIPANT’S TERM AS A DIRECTOR DURING WHICH THIS AWARD IS
GRANTED.


 


7.                                        CASH DIVIDENDS.  FOR SO LONG AS THE
PARTICIPANT HOLDS OUTSTANDING RESTRICTED STOCK UNITS, IF THE COMPANY PAYS ANY
CASH DIVIDENDS ON ITS COMMON STOCK, THEN THE COMPANY IN ITS DISCRETION (A) MAY
PAY THE PARTICIPANT IN CASH FOR EACH OUTSTANDING RESTRICTED STOCK UNIT COVERED
BY THIS AWARD AS OF THE RECORD DATE FOR SUCH DIVIDEND, LESS ANY REQUIRED
WITHHOLDING TAXES, THE PER SHARE AMOUNT OF SUCH DIVIDEND OR (B) MAY INCREASE THE
NUMBER OF OUTSTANDING RESTRICTED STOCK UNITS COVERED BY THIS AWARD BY THE NUMBER
OF RESTRICTED STOCK UNITS, ROUNDED DOWN TO THE NEAREST WHOLE NUMBER, EQUAL TO
(I) THE PRODUCT OF THE NUMBER OF THE PARTICIPANT’S OUTSTANDING RESTRICTED STOCK
UNITS AS OF THE RECORD DATE FOR SUCH DIVIDEND MULTIPLIED BY THE PER SHARE AMOUNT
OF THE DIVIDEND DIVIDED BY (II) THE FAIR MARKET VALUE OF A SHARE OF COMMON STOCK
ON THE PAYMENT DATE OF SUCH DIVIDEND.  IN THE EVENT THE COMPANY AWARDS
ADDITIONAL RESTRICTED STOCK UNITS PURSUANT TO THIS SECTION 7, SUCH RESTRICTED
STOCK UNITS SHALL BE SUBJECT TO THE SAME TERMS AND CONDITIONS SET FORTH IN THE
PLAN AND HEREIN AS THE OUTSTANDING RESTRICTED STOCK UNITS WITH RESPECT TO WHICH
THEY WERE GRANTED.  NOTWITHSTANDING THE FOREGOING, THE COMPANY IN ITS SOLE
DISCRETION MAY CHOOSE NOT TO PAY THE CASH AMOUNTS DESCRIBED ABOVE AND NOT TO
INCREASE THE NUMBER OF OUTSTANDING RESTRICTED STOCK UNITS COVERED BY THIS AWARD,
AND THIS SECTION 7 SHALL NOT CONSTITUTE ANY AGREEMENT OR COMMITMENT THAT THE
COMPANY TAKE ANY SUCH ACTIONS.


 


8.                                        CHANGE IN CAPITAL STRUCTURE.  THE
TERMS OF THIS AWARD SHALL BE ADJUSTED IN ACCORDANCE WITH THE TERMS AND
CONDITIONS OF THE PLAN IF THE COMPANY EFFECTS ONE OR MORE STOCK DIVIDENDS OR
STOCK SPLITS.  IF THERE IS A SUBDIVISION OR CONSOLIDATION OF SHARES OR OTHER
SIMILAR CHANGE IN CAPITALIZATION OTHER THAN AS A RESULT OF STOCK DIVIDENDS OR
STOCK SPLITS, THE BOARD MAY ADJUST THE TERMS OF THIS AWARD TO THE EXTENT THE
BOARD IN ITS DISCRETION MAY CONSIDER APPROPRIATE.


 


9.                                        DEFERRAL OF COMMON STOCK.  IF THE
PARTICIPANT IS ELIGIBLE TO PARTICIPATE IN THE DEFERRED COMPENSATION PROGRAM,
THEN THE PARTICIPANT MAY ELECT TO DEFER THE RECEIPT OF COMMON STOCK ISSUABLE
PURSUANT TO THIS AWARD IN ACCORDANCE WITH RULES THE BOARD PRESCRIBES FOR THE
DEFERRED COMPENSATION PROGRAM.  IF THE PARTICIPANT ELECTS TO DEFER THE RECEIPT
OF COMMON STOCK HEREUNDER, THE SHARES OF COMMON STOCK SHALL BE DEFERRED AND
CREDITED UNDER THE DEFERRED COMPENSATION PROGRAM AND SHALL BECOME PAYABLE AND
ISSUABLE PURSUANT TO THE TERMS AND AT SUCH TIME OR TIMES AS SET FORTH IN THE
DEFERRED COMPENSATION PROGRAM, BUT WILL BE PAID, IF AT ALL, ONLY IN SHARES OF
COMMON STOCK.


 


10.                                  GOLDEN PARACHUTE PROVISIONS.


 


(A)                                IF ANY PAYMENT TO THE PARTICIPANT HEREUNDER
OR IN CONJUNCTION WITH ANY OTHER PAYMENT PURSUANT TO ANY OTHER AGREEMENT,
POLICY, PLAN OR PROGRAM WOULD SUBJECT THE PARTICIPANT TO AN EXCISE TAX IMPOSED
BY CODE SECTION 4999 OR TO ANY SIMILAR TAX IMPOSED BY STATE OR LOCAL LAW OR ANY
RELATED INTEREST OR PENALTIES (SUCH TAX OR TAXES, TOGETHER WITH ANY SUCH
INTEREST OR PENALTIES, BEING HEREINAFTER COLLECTIVELY REFERRED TO AS THE “EXCISE
TAX”), THEN THE PAYMENTS

 

3

--------------------------------------------------------------------------------


 


PROVIDED UNDER THIS AGREEMENT SHALL BE REDUCED (BUT NOT BELOW ZERO) IF, AND ONLY
TO THE EXTENT THAT, SUCH REDUCTION WILL ALLOW THE PARTICIPANT TO RECEIVE A
GREATER “NET AFTER TAX AMOUNT” THAN THE PARTICIPANT WOULD RECEIVE ABSENT ANY
SUCH REDUCTION.  “NET AFTER TAX AMOUNT” MEANS THE AMOUNT OF ANY PARACHUTE
PAYMENTS (AS DEFINED IN (B) BELOW) OR CAPPED PAYMENTS (AS DEFINED IN (C) BELOW),
AS APPLICABLE, NET OF TAXES IMPOSED UNDER CODE SECTIONS 1, 3101(B) AND 4999 AND
ANY STATE OR LOCAL INCOME TAXES APPLICABLE TO THE PARTICIPANT ON THE DATE OF
PAYMENT.  THE DETERMINATION OF THE NET AFTER TAX AMOUNT SHALL BE MADE USING THE
HIGHEST COMBINED EFFECTIVE RATE IMPOSED BY THE FOREGOING TAXES ON INCOME OF THE
SAME CHARACTER AS THE PARACHUTE PAYMENTS OR CAPPED PAYMENTS, AS APPLICABLE, IN
EFFECT ON THE DATE OF PAYMENT.


 


(B)                                 THE INDEPENDENT ACCOUNTING FIRM THAT THE
COMPANY, IN ITS SOLE DISCRETION, ENGAGES (THE “ACCOUNTING FIRM”) WILL FIRST
DETERMINE THE AMOUNT OF ANY “PARACHUTE PAYMENTS” THAT ARE PAYABLE TO THE
PARTICIPANT.  “PARACHUTE PAYMENT” MEANS A PAYMENT THAT IS DESCRIBED IN CODE
SECTION 280G(B)(2), DETERMINED IN ACCORDANCE WITH CODE SECTION 280G AND THE
REGULATIONS PROMULGATED OR PROPOSED THEREUNDER.  THE ACCOUNTING FIRM ALSO WILL
DETERMINE THE NET AFTER TAX AMOUNT ATTRIBUTABLE TO THE PARTICIPANT’S TOTAL
PARACHUTE PAYMENTS.


 


(C)                                  THE ACCOUNTING FIRM WILL NEXT DETERMINE THE
LARGEST AMOUNT OF PAYMENTS THAT MAY BE MADE TO THE PARTICIPANT WITHOUT
SUBJECTING THE PARTICIPANT TO THE EXCISE TAX (THE “CAPPED PAYMENTS”). 
THEREAFTER, THE ACCOUNTING FIRM WILL DETERMINE THE NET AFTER TAX AMOUNT
ATTRIBUTABLE TO THE CAPPED PAYMENTS.


 


(D)                                 THE PARTICIPANT THEN WILL RECEIVE THE TOTAL
PARACHUTE PAYMENTS OR THE CAPPED PAYMENTS, WHICHEVER PROVIDES THE PARTICIPANT
WITH THE HIGHER NET AFTER TAX AMOUNT.  IF THE PARTICIPANT WILL RECEIVE THE
CAPPED PAYMENTS (I.E. SOME AMOUNT LESS THAN THE TOTAL PARACHUTE PAYMENTS), THE
TOTAL PARACHUTE PAYMENTS WILL BE ADJUSTED BY FIRST REDUCING THE AMOUNT OF ANY
BENEFITS UNDER THIS AGREEMENT OR THE NONCASH BENEFITS UNDER ANY OTHER PLAN,
AGREEMENT OR ARRANGEMENT (WITH THE SOURCE OF THE REDUCTION TO BE DIRECTED BY THE
PARTICIPANT) AND THEN BY REDUCING THE AMOUNT OF ANY CASH BENEFITS UNDER ANY
OTHER PLAN, AGREEMENT OR ARRANGEMENT (WITH THE SOURCE OF THE REDUCTION TO BE
DIRECTED BY THE PARTICIPANT).  THE ACCOUNTING FIRM WILL NOTIFY THE PARTICIPANT
AND THE COMPANY IF IT DETERMINES THAT THE PARACHUTE PAYMENTS MUST BE REDUCED AND
WILL SEND THE PARTICIPANT AND THE COMPANY A COPY OF ITS DETAILED CALCULATIONS
SUPPORTING THAT DETERMINATION.


 


(E)                                  AS A RESULT OF THE UNCERTAINTY IN THE
APPLICATION OF CODE SECTIONS 280G AND 4999 AT THE TIME THAT THE ACCOUNTING FIRM
MAKES ITS DETERMINATIONS UNDER THIS SECTION 10, IT IS POSSIBLE THAT AMOUNTS WILL
HAVE BEEN PAID OR DISTRIBUTED TO THE PARTICIPANT THAT SHOULD NOT HAVE BEEN PAID
OR DISTRIBUTED UNDER THIS SECTION 10 (“OVERPAYMENTS”), OR THAT ADDITIONAL
AMOUNTS SHOULD BE PAID OR DISTRIBUTED TO THE PARTICIPANT UNDER THIS SECTION 10
(“UNDERPAYMENTS”).  IF THE ACCOUNTING FIRM DETERMINES, BASED ON EITHER THE
ASSERTION OF A DEFICIENCY BY THE INTERNAL REVENUE SERVICE AGAINST THE COMPANY OR
THE PARTICIPANT, WHICH ASSERTION THE ACCOUNTING FIRM BELIEVES HAS A HIGH
PROBABILITY OF SUCCESS OR CONTROLLING PRECEDENT OR SUBSTANTIAL AUTHORITY, THAT
AN OVERPAYMENT HAS BEEN MADE, THAT OVERPAYMENT WILL BE TREATED FOR ALL PURPOSES
AS A LOAN THAT THE PARTICIPANT MUST REPAY TO THE COMPANY TOGETHER WITH INTEREST
AT THE APPLICABLE FEDERAL RATE UNDER CODE SECTION 7872(F)(2); PROVIDED, HOWEVER,
THAT NO LOAN WILL BE DEEMED TO HAVE BEEN MADE AND NO AMOUNT WILL BE PAYABLE BY
THE PARTICIPANT TO THE COMPANY UNLESS, AND THEN ONLY TO THE EXTENT THAT, THE
DEEMED LOAN AND PAYMENT WOULD EITHER REDUCE THE AMOUNT ON WHICH THE

 

4

--------------------------------------------------------------------------------


 


PARTICIPANT IS SUBJECT TO TAX UNDER CODE SECTIONS 1, 3101 OR 4999 OR GENERATE A
REFUND OF SUCH TAXES.  IF THE ACCOUNTING FIRM DETERMINES, BASED UPON CONTROLLING
PRECEDENT OR OTHER SUBSTANTIAL AUTHORITY, THAT AN UNDERPAYMENT HAS OCCURRED, THE
ACCOUNTING FIRM WILL NOTIFY THE PARTICIPANT AND THE COMPANY OF THAT
DETERMINATION AND THE AMOUNT OF THAT UNDERPAYMENT WILL BE PAID TO THE
PARTICIPANT PROMPTLY BY THE COMPANY.


 


(F)                                    THE FEES AND EXPENSES OF THE ACCOUNTING
FIRM FOR ITS SERVICES IN CONNECTION WITH THE DETERMINATIONS AND CALCULATIONS
CONTEMPLATED BY THE PRECEDING SUBSECTIONS SHALL BE BORNE BY THE COMPANY.  IF
SUCH FEES AND EXPENSES ARE INITIALLY PAID BY PARTICIPANT, THE COMPANY SHALL
REIMBURSE PARTICIPANT THE FULL AMOUNT OF SUCH FEES AND EXPENSES WITHIN FIVE
BUSINESS DAYS AFTER RECEIPT FROM PARTICIPANT OF A STATEMENT THEREFOR AND
REASONABLE EVIDENCE OF PARTICIPANT’S PAYMENT THEREOF.


 


(G)                                 THE COMPANY AND PARTICIPANT SHALL EACH
PROVIDE THE ACCOUNTING FIRM ACCESS TO AND COPIES OF ANY BOOKS, RECORDS AND
DOCUMENTS IN THE POSSESSION OF THE COMPANY OR PARTICIPANT, AS THE CASE MAY BE,
REASONABLY REQUESTED BY THE ACCOUNTING FIRM, AND OTHERWISE COOPERATE WITH THE
ACCOUNTING FIRM IN CONNECTION WITH THE PREPARATION AND ISSUANCE OF THE
DETERMINATIONS AND CALCULATIONS CONTEMPLATED BY THE PRECEDING SUBSECTIONS.  ANY
DETERMINATION BY THE ACCOUNTING FIRM SHALL BE BINDING UPON THE COMPANY AND THE
PARTICIPANT.


 


(H)                                 THE FEDERAL, STATE AND LOCAL INCOME OR OTHER
TAX RETURNS FILED BY THE PARTICIPANT SHALL BE PREPARED AND FILED ON A CONSISTENT
BASIS WITH THE DETERMINATION OF THE ACCOUNTING FIRM WITH RESPECT TO THE ANY SUCH
EXCISE TAX PAYABLE BY PARTICIPANT.  THE PARTICIPANT, AT THE REQUEST OF THE
COMPANY, SHALL PROVIDE THE COMPANY TRUE AND CORRECT COPIES (WITH ANY AMENDMENTS)
OF THE PARTICIPANT’S FEDERAL INCOME TAX RETURNS AS FILED WITH THE INTERNAL
REVENUE SERVICE AND CORRESPONDING STATE AND LOCAL TAX RETURNS, IF RELEVANT, AS
FILED WITH THE APPLICABLE TAXING AUTHORITY, AND SUCH OTHER DOCUMENTS REASONABLY
REQUESTED BY THE COMPANY, EVIDENCING SUCH CONFORMITY.


 


11.                                  NOTICE.  ANY NOTICE OR OTHER COMMUNICATION
GIVEN PURSUANT TO THIS AGREEMENT, OR IN ANY WAY WITH RESPECT TO THE AWARD, SHALL
BE IN WRITING AND SHALL BE PERSONALLY DELIVERED OR MAILED BY UNITED STATES
REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID, RETURN RECEIPT REQUESTED, TO THE
FOLLOWING ADDRESSES:


 

If to the
Company:                                                                                          
EarthLink, Inc.

1375 Peachtree Street - Level A

Atlanta, Georgia 30309

Attention:  General Counsel

 

If to the
Participant:                                                                                      
                                                      

                                                      

                                                      

 


12.                                  NO RIGHT TO CONTINUED SERVICE.  NEITHER THE
PLAN, THE GRANTING OF THIS AWARD NOR ANY OTHER ACTION TAKEN PURSUANT TO THE PLAN
OR THIS AWARD CONSTITUTES OR IS EVIDENCE OF ANY

 

5

--------------------------------------------------------------------------------


 


AGREEMENT OR UNDERSTANDING, EXPRESS OR IMPLIED, THAT THE COMPANY WILL RETAIN THE
PARTICIPANT AS A DIRECTOR FOR ANY PERIOD OF TIME OR AT ANY PARTICULAR RATE OF
COMPENSATION.


 


13.                                  PARTICIPANT BOUND BY PLAN.  THE PARTICIPANT
HEREBY ACKNOWLEDGES RECEIPT OF A COPY OF THE PLAN AND AGREES TO BE BOUND BY ALL
THE TERMS AND PROVISIONS OF THE PLAN.


 


14.                                  BINDING EFFECT.  SUBJECT TO THE LIMITATIONS
STATED ABOVE AND IN THE PLAN, THIS AGREEMENT SHALL BE BINDING UPON AND INURE TO
THE BENEFIT OF THE DISTRIBUTEES, LEGATEES AND PERSONAL REPRESENTATIVES OF THE
PARTICIPANT AND THE SUCCESSORS OF THE COMPANY.


 


15.                                  CONFLICTS.  IN THE EVENT OF ANY CONFLICT
BETWEEN THE PROVISIONS OF THE PLAN AND THE PROVISIONS OF THIS AGREEMENT, THE
PROVISIONS OF THE PLAN SHALL GOVERN.  ALL REFERENCES HEREIN TO THE PLAN SHALL
MEAN THE PLAN AS IN EFFECT ON THE DATE HEREOF.


 


16.                                  COUNTERPARTS.  THIS AGREEMENT MAY BE
EXECUTED IN A NUMBER OF COUNTERPARTS, EACH OF WHICH SHALL BE DEEMED AN ORIGINAL,
BUT ALL OF WHICH TOGETHER SHALL CONSTITUTE ONE IN THE SAME INSTRUMENT.


 


17.                                  MISCELLANEOUS.  THE PARTIES AGREE TO
EXECUTE SUCH FURTHER INSTRUMENTS AND TAKE SUCH FURTHER ACTIONS AS MAY BE
NECESSARY TO CARRY OUT THE INTENT OF THE PLAN AND THIS AGREEMENT.  THIS
AGREEMENT AND THE PLAN SHALL CONSTITUTE THE ENTIRE AGREEMENT OF THE PARTIES WITH
RESPECT TO THE SUBJECT MATTER HEREOF.


 


18.                                  GOVERNING LAW.  THIS AGREEMENT SHALL BE
GOVERNED BY THE LAWS OF THE STATE OF DELAWARE, EXCEPT TO THE EXTENT FEDERAL LAW
APPLIES.

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company has caused this Agreement to be signed by a duly
authorized officer, and the Participant has affixed his signature hereto.

 

 

COMPANY:

 

 

 

EARTHLINK, INC.

 

 

 

 

 

By:

 

 

Rolla P. Huff

 

Chief Executive Officer

 

 

 

 

 

PARTICIPANT:

 

 

 

 

 

7

--------------------------------------------------------------------------------